Citation Nr: 0700984	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-10 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
service connection for an upper back condition secondary to 
shrapnel wounds with retained foreign bodies, and if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The veteran had active service from February 1962 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The veteran testified at a videoconference hearing before the 
undersigned in November 2006.


FINDINGS OF FACT

1.  In an unappealed March 1981 rating decision, the RO 
denied a claim of entitlement to service connection for a 
shrapnel wound in the back.  

2.  The evidence received since the RO's March 1981 decision, 
which denied service connection for a shrapnel wound in the 
back, was not previously submitted to agency decisionmakers, 
is neither cumulative, nor redundant, bears directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for a shrapnel wound in the back.

3.  The veteran does not have an upper back condition 
secondary to shrapnel wounds with retained foreign bodies as 
the result of injury during his active military service.  






CONCLUSIONS OF LAW

1.  The RO's March 1981 decision, which denied service 
connection for a shrapnel wound in the back, became final.  
38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1980).

2.  New and material evidence has been received since the 
RO's March 1981 decision, which denied a claim of entitlement 
to service connection for a shrapnel wound in the back; the 
claim for service connection for an upper back condition 
secondary to shrapnel wounds with retained foreign bodies, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 U.S.C.A. § 
3.156 (2006).

3.  The criteria for service connection for an upper back 
condition secondary to shrapnel wounds with retained foreign 
bodies have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran seeks to reopen a claim for service connection 
for an upper back condition secondary to shrapnel wounds with 
retained foreign bodies.

A review of the claims file indicates that, in March 1981, 
the RO denied the veteran's claim of entitlement to service 
connection for a scar, residuals of gunshot wound with 
retained foreign bodies.  The veteran did not perfect an 
appeal, and the RO's decision became final.  38 U.S.C.A. § 
7105(c) (West 2002).

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 U.S.C.A. § 5108.

In September 2000, the veteran filed to reopen his claim, and 
in March 2002 the RO denied the claim.  The veteran has 
appealed.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  For claims filed prior to August 29, 2001, as in 
this case, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).

The most recent and final denial of this claim was the RO's 
decision dated in March 1981.  Therefore, the Board must 
determine whether new and material evidence has been 
submitted since the RO's March 1981 decision.  See 38 
U.S.C.A. § 5108.  When determining whether evidence is new 
and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In the March 1981 rating decision, the RO determined that the 
service medical records showed no evidence of treatment for 
the claimed condition, that there was no record of any 
treatment for a claimed shrapnel wound to the back for 14 
years after service.  At the time of the RO's March 1981 
decision, there was no medical evidence to show that the 
veteran had an upper back condition involving shrapnel wounds 
with retained foreign bodies.  

Evidence received since the RO's March 1981 rating decision 
includes VA outpatient treatment records, dated from 1981 to 
2003, private medical records, VA examination reports dated 
in October 2005 and in May 2006, statements from the veteran 
and a transcript of a Board videoconference hearing conducted 
in November 2006.

The Board finds that this evidence is both new and material 
to the veteran's claim.  While the new evidence does not 
indicate that the veteran was treated for the claimed 
condition during service, the medical records submitted since 
the prior final decision provide relevant medical findings 
regarding whether the veteran currently has upper back 
injuries secondary to shrapnel wounds.  Specifically, a 
report from the Valley Medical Center, dated in May 2002, 
shows that the veteran reported a history of "a metallic 
foreign body, possibly a piece of shrapnel," in the mid-
spine area, and that the same metallic foreign body was noted 
upon X-ray "at his time of discharge."  The report further 
notes that an X-ray reportedly revealed a small metallic 
foreign body lateral to the T6 vertebral body.  A number of 
other medical reports note a history of a shrapnel wounds to 
the back.  

This evidence was not of record at the time of the RO's March 
1981 decision, and the Board finds that this new evidence 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Having determined that new and material evidence has been 
received, the Board may reopen the previously denied claim of 
entitlement to service connection for an upper back condition 
secondary to shrapnel wounds with retained foreign bodies.  
The Board will proceed to consider the claim on the merits.   


II.  Service Connection

The veteran seeks service connection for an upper back 
condition secondary to shrapnel wounds.  He contends that he 
was hit in the back by debris from a detonated grenade during 
combat, and that he has constant upper back pain as a result.  
In statements and in his testimony, the veteran asserts that 
his shrapnel wounds were diagnosed at VAMC Portland in 1981.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

The veteran's DD-214 indicates that he served as a combat 
infantryman and that he was awarded the Vietnam Campaign 
Medal and  Combat Infantryman's Badge.  Accordingly, 
participation in combat is established and the veteran is 
entitled to the presumptions at 38 U.S.C.A. § 1154(b).  

Service medical records are negative for any complaints or 
treatment of shrapnel wounds.  The veteran's separation 
examination report, dated in February 1967, shows that his 
spine was clinically evaluated as normal, and that no 
shrapnel wounds were noted.  In an accompanying "report of 
medical history" the veteran denied having a history of 
recurrent back pain.  

Service records do not show that the veteran was awarded a 
Purple Heart. 

The post-service evidence includes VA outpatient records, VA 
examination reports and private medical records, dated 
between 1967 and 2006.  A report of a June 1967 VA 
examination shows no findings of shrapnel wounds.  

A statement submitted to the RO by the veteran in January 
1981 refers to treatment for shrapnel wounds by a private 
physician, but records of that treatment are not in evidence.

A February 1981 VA outpatient treatment record indicates that 
chest X-rays showed a foreign body in the right chest, noted 
as a possible metallic thread.  A VA prescription slip, dated 
in April 1981, states that the veteran was seen for shrapnel 
in his back.  There is no other evidence in the Portland 
outpatient medical records of clinical findings or X-ray 
reports to confirm a diagnosis of shrapnel-related back 
injuries.  

As previously stated, a report from the Valley Medical 
Center, dated in May 2002, shows that the veteran reported a 
history of "a metallic foreign body, possibly a piece of 
shrapnel," in the mid-spine area, and that the same metallic 
foreign body was noted upon X-ray "at his time of 
discharge."  The veteran complained of mid-back pain and 
numbness.  The report further notes that an X-ray reportedly 
revealed a small metallic foreign body lateral to the T6 
vertebral body, and notes a "history of metallic foreign 
body in the mid back area."  Physical examination found no 
evidence of swelling or deformity and no evidence of scars.  
There was tingling dysthesia.  An accompanying X-ray report 
of the thoracic spine, dated in May 2002, does not note a 
foreign body.  The report contains impressions of a slight 
loss of height of T5, T6 and T11 vertebral bodies, and slight 
hypertrophic degenerative arthritis of the midthoracic spine.  

VA progress notes, dated between 2000 and 2003, include a 
December 2003 report that notes chronic back pain and 
bilateral arm pain due to a shrapnel wound to the back.  

An October 2005 examination report from Hi Young Lee, M.D., 
shows that the veteran reported being wounded by shrapnel 
during service when a grenade exploded next to him.  The 
veteran reported that his shrapnel wounds were diagnosed in 
1972 at Portland VA Medical Center.  He complained of 
constant pain between his shoulder blades.  Following 
physical examination, Dr. Lee diagnosed degenerative 
arthritic changes and scoliosis within the thoracic spine.  
Dr. Lee noted that X-rays of the thoracic spine did not show 
any sign of metallic fragments.  However, referring to the 
findings of the private physician from Valley Medical Center, 
who noted X-ray evidence of metallic fragments in May 2002, 
Dr. Lee stated that there was a causal relationship between 
shrapnel wounds and scoliosis of the thoracic spine.  

An X-ray report for the thoracic spine, from the Deaconess 
Medical Center, dated in October 2005, contains an impression 
noting degenerative arthritic changes and scoliosis within 
the thoracic spine primary convex curve at the mid-thoracic 
level, to the right.  

In April 2006, the RO requested another examination, due to 
the fact  that the October 2005 examination findings of 
shrapnel-related injuries were inconsistent with X-rays, 
which showed no metallic fragments.  In that request, the RO 
specifically requested further diagnostic imaging to 
determine whether there was any evidence of metallic 
fragments.  

The veteran underwent a CT scan in May 2006 at Deaconess 
Medical Center.  The report contains the following findings: 
no definite evidence of retained paraspinous metallic 
fragment; no evidence of acute thoracic vertebral compression 
deformity or acute fracture; probably old and healed mild 
compression deformity, superior endplate of T12; and lower 
thoracic facet osteoarthritis.  

In an addendum, Dr. Lee indicated that he had reviewed the CT 
scan results.  He further indicated that there was no 
evidence of a retained fragment based on the CT scan, and 
that the clinical findings were not related to residuals of a 
shrapnel wound, with the rationale that, "no retained 
fragment o[r] shrapnel [was] noted."  

In January 2007, the veteran submitted an X-ray report to the 
Board from the VMC Family Practice, dated in November 2006.  
This evidence was accompanied by a waiver of RO review.  See 
38 C.F.R. § 20.1304 (2006).  This X-ray report contains 
impressions noting osteopenia and diffuse degenerative 
changes in the thoracic spine and lumbar spine, compression 
deformity of L1, age indeterminant, and milder compression 
deformity of T5, age indeterminant, Grade 1 spondylolisthesis 
at L5-S1, and advanced degenerative disc disease and facet 
disease L4-5 and L5-S1.  A comment notes that a May 2002 X-
ray report (from a physician from the Valley Medical Center) 
indicated that the veteran "has shrapnel between shoulder 
blades from years ago."  

The Board has determined that the claim must be denied.  The 
veteran's service medical records covering his active duty 
service do not show complaints, treatment or a diagnosis 
involving shrapnel wounds to his back, and his spine was 
clinically evaluated as normal upon separation from service.  
In addition, under 38 U.S.C.A. §§ 1110 and 1131, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, the Board finds that the preponderance 
of the evidence shows that the veteran does not have a 
retained foreign body in his back, nor does he have residuals 
of such an injury from service.  In this regard, the May 2006 
CT scan from the Deaconess Medical Center states that there 
was no definite evidence of a retained paraspinous metallic 
fragment, and the November 2006 X-ray report from the VMC 
Family Practice does not show that the veteran has a retained 
metallic foreign body in his back.  In addition, after 
reviewing the May 2006 CT scan, Dr. Lee amended the 
conclusion in his October 2005 report, and indicated that 
there was no evidence of a retained fragment, and that the 
clinical findings were not related to residuals of a shrapnel 
wound.  Accordingly, the Board finds that the veteran does 
not have a retained foreign body in his back.  The Board 
further notes that the earliest medical evidence that could 
possibly be construed as treatment for complaints of back 
symptoms is dated in 1981, which is approximately 13 years 
after separation from service.  This lengthy period of time 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

In reaching this decision, the Board has considered the 
notations in the November 2006  X-ray report from the VMC 
Family Practice, and the May 2002 report from the Valley 
Medical Center, both of which indicate that X-rays taken in 
May 2002 revealed a small metallic foreign body lateral to 
the T6 vertebral body.  However, these notations are shown to 
be erroneous, as they not, in fact, supported by the X-ray 
report to which they cite.  Specifically, the May 2002 Valley 
Medical Center X-ray report does not show that the veteran 
has a foreign body in his back.  In addition, although the 
medical evidence contains a number of notations of shrapnel 
wounds to the back, none of them are shown to have been based 
on a review of the veteran's C-file, or any other detailed 
and reliable medical history, and these notations are all 
"by history" only.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  As 
previously noted, the Board has determined that the evidence 
does not show that the veteran sustained a metallic foreign 
body to his back during service.  Furthermore, none of these 
notations are supported by the actual X-ray reports, or the 
CT scan report, of record.  Finally, although the veteran is 
deemed to have participated in combat, the Court has held 
that 38 U.S.C.A. § 1154 does not alter the fundamental 
requirements of a diagnosis, and a medical nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  In this regard, the Board 
has determined that the nature of the issue, which is based 
on the claim that the veteran has a retained metallic foreign 
body in his back, warrants the conclusion that the X-ray and 
CT scan evidence should be afforded a great deal of probative 
value, and this evidence weighs against the claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has 
an upper back condition secondary to shrapnel wounds with 
retained foreign bodies that should be service connected.  
His statements are not competent evidence of a diagnosis, nor 
are they competent evidence of a nexus between the claimed 
condition and his service. Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection for an upper back 
condition secondary to shrapnel wounds with retained foreign 
bodies must be denied.  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in December 2003, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the letter was sent to the veteran after 
to the RO's March 2003 decision that is the basis for this 
appeal.  Although the timing of the VCAA notice did not 
comply with the requirement that the notice must precede the 
adjudication, the action of the RO described above cured the 
procedural defect because the veteran had the opportunity to 
submit additional argument and evidence, which he did over 
the course of the three years following the notice, and to 
present oral testimony, which he did in November 2006.  
Therefore, the timing of the VCAA notice was not prejudicial.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal has been obtained and are associated with 
the veteran's claims file.  The veteran has been afforded an 
examination, and an etiological opinion has been obtained.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).






ORDER

Service connection for an upper back condition secondary to 
shrapnel wounds with retained foreign bodies is denied.  


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


